Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control system” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
Figures 1, 2, 7 and 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure devoid of any structure that performs the function in the claim . Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The term “substantially” in claims 7 and 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification It is unclear to what degree is the length direction of each of the plurality of second nanotubes substantially parallel to the first direction.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “wherein each of the plurality of carbon nanotube groups consists of the plurality of second carbon nanotubes” does not further limit the limitations of claim 11, since claim 11 already recites that each of the plurality of carbon nanotube groups comprises a plurality of second carbon nanotubes.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,225,888 in view of Wang (US 2011/0155713). 
Regarding claims 1 and 11:
U.S. Patent No. 10,225,888
Instant Application No. 16/227,024
1.  A defrost window, comprising: 

a transparent substrate having a top surface;  

a carbon nanotube film attached on the top surface, wherein the 
carbon nanotube film consists of a plurality of carbon nanotube linear units and a plurality of carbon nanotube groups;  the plurality of carbon nanotube linear units is spaced from each other and parallel to each other, and each of 
the plurality of carbon nanotube linear units comprises a plurality of first carbon nanotubes extending along a first direction;  some of the plurality of carbon nanotube groups that between adjacent two 
of the plurality of carbon nanotube groups consists of a plurality of second carbon nanotubes, and one of the plurality of second carbon nanotubes intersects with each of the rest of the plurality of second carbon nanotubes;  
and the plurality of carbon nanotube groups is arranged as a plurality of rows along a second direction, and the second direction is perpendicular to the first direction;  

at least one first electrode and at least one second electrode electrically connected to the carbon nanotube film and spaced from each other, and 

a protective layer covering the carbon nanotube film. 

A vehicle, comprising: 

at least one defrost window, comprising: 

a transparent substrate having a top surface;

a carbon nanotube film attached on the top surface, wherein the carbon nanotube film comprises a plurality of carbon nanotube linear units and a plurality of carbon nanotube groups alternatively arranged; the plurality of carbon nanotube linear units are spaced apart from each other and parallel to each other, and each of the plurality of carbon nanotube linear units comprises a plurality of



a first electrode and a second electrode electrically connected to the carbon nanotube film and spaced apart from each other; and

a protective layer covering the carbon nanotube film; 

an electrical source electrically connected between the first electrode and the second electrode and configured to apply electrical current to the carbon nanotube film; 

a control system electrically connected to the electrical source and configured to control the electrical source; 

a switch electrically connected to the control system; and 

a sensor electrically connected to the control system and configured to detect frost on the at least one defrost window.

11. A vehicle, comprising: 

at least one defrost window, comprising: 

a transparent substrate having a top surface; 



at least one first electrode and at least one second electrode electrically connected to the carbon nanotube film and spaced apart from each other, and 

a protective layer covering the carbon nanotube film; 

an electrical source electrically connected between the first electrode and the second electrode and configured to apply electrical current to the carbon nanotube film; 

a control system electrically connected to the electrical source and configured to control the electrical source; 

a switch electrically connected to the control system; and 

a sensor electrically connected to the control system and configured to detect frost on the at least one defrost window.


As shown in the table above, claim 1 of U.S. Pantent No. 10,225,888 teaches all the elements of the claimed invention as set forth above, except for, a vehicle comprising an electrical source electrically connected between the first electrode and the second electrode and configured to apply electrical current to the carbon nanotube film; a control system electrically connected to the electrical source and configured to control the electrical source; a switch electrically connected to the control system; and a sensor electrically connected to the control system and configured to detect frost on the at least one defrost window.
Wang teaches a vehicle (20 comprising an electrical source (11, 25) electrically connected between the first electrode (12) and the second electrode (14) and configured to apply electrical current to the carbon nanotube film (16) (p.0029-0030; p.0032); a control system (22) electrically connected to the electrical source and configured to control the electrical source (as shown in Fig. 8; p.0032); a switch (23) electrically connected to the control system (as shown in Fig. 8; p.0032); and a sensor (24) electrically connected to the control system and configured to detect frost on the at least one defrost window (10) (as shown in Fig. 8; p.0032).
.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-14, 16, 17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2011/0155713) in view of Jiang (US 2010/0124645).
Regarding claim 1, Wang teaches a vehicle (20), comprising: at least one defrost window (10), comprising: a transparent substrate (18) having a top surface (as shown in Fig. 1); a carbon nanotube film (16) attached on the top surface (as shown in Fig. 1), wherein the carbon nanotube film comprises a plurality of carbon nanotube linear units (122) and a plurality of carbon nanotube groups (123); the plurality of carbon nanotube linear units are spaced apart from each other and parallel to each other (as shown in Fig. 3 and 4); a first electrode (12) and a second electrode (14) electrically connected to 
Wang fails to disclose wherein the carbon nanotube film comprises a plurality of carbon nanotube linear units and a plurality of carbon nanotube groups alternatively arranged; and each of the plurality of carbon nanotube linear units comprises a plurality of first carbon nanotubes extending along a first direction; the plurality of carbon nanotube groups which are between adjacent two of the plurality of carbon nanotube linear units are spaced apart from each other along the first direction, and each of the plurality of carbon nanotube groups comprises a plurality of second carbon nanotubes.
Jiang teaches a carbon nanotube film (Fig. 1) comprising a plurality of carbon nanotube linear units (combination of two or more carbon nanotube strings 102; also each carbon nanotube linear string 102 includes a plurality of carbon nanotubes 100 joined end to end) and a plurality of carbon nanotube groups (combination of two or more carbon nanotubes 100 located between carbon nanotube strings 102 and intersecting with each other) alternatively arranged (as shown in Fig. 1); and each of the plurality of carbon nanotube linear units comprises a plurality of first carbon nanotubes 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified Wang with Jiang, by replacing the carbon nanotube film of Wang with the carbon nanotube film/structure of Jiang, for the advantages of increasing tensile strength and stability, and therefore, improve the performance of the carbon nanotubes.
Regarding claim 2, Wang and Jiang combined teach the vehicle as set forth above, wherein the sensor is configured to send a signal to the control system when the frost on the at least one defrost window is detected by the sensor (Wang; p.0032).
Regarding claim 3, Wang and Jiang combined teach the vehicle as set forth above, wherein the carbon nanotube film comprises a plurality of apertures (Jiang; as shown in Fig. 1), and each of the plurality of apertures is defined by adjacent carbon nanotube linear units and adjacent carbon nanotube groups (Jiang; as shown in Fig. 1).
Regarding claim 4, Wang and Jiang combined teach the vehicle as set forth above, wherein the plurality of carbon nanotube groups are combined with the plurality of carbon nanotube linear units by van der Waals force, and the carbon nanotube film is a free-standing structure (Jiang; p.0020-0021).

Regarding claim 6, Wang and Jiang combined teach the vehicle as set forth above, wherein the plurality of second carbon nanotubes intersect with each other (Jiang; as shown in Fig. 1; also p.0020 discloses that the carbon nanotubes 100 can be joined end to end, therefore, intersecting with each other).
Regarding claim 7, Wang and Jiang combined teach the vehicle as set forth above, wherein a length direction of each of the plurality of second carbon nanotubes are substantially parallel to the first direction (Jiang; as shown in Fig. 1).
Regarding claim 8, Wang and Jiang combined teach the vehicle as set forth above, wherein the plurality of first carbon nanotubes are joined end to end by van der Waals attractive force (Jiang; p.0020).
Regarding claim 10, Wang and Jiang teaches the vehicle as set forth above, wherein the plurality of carbon nanotube groups are arranged along a second direction (Jiang; D2) to form a plurality of rows (Jiang; as shown in Fig. 1), and the second direction is perpendicular to the first direction (Jiang; as shown in Fig. 1).
Regarding claim 11, Wang teaches a vehicle (20), comprising: at least one defrost window (10), comprising: a transparent substrate (18) having a top surface (as shown in Fig. 1); a carbon nanotube film (16) attached on the top surface (as shown in Fig. 1), wherein the carbon nanotube film comprises a plurality of carbon nanotube linear units (122) and a plurality of carbon nanotube groups (123); the plurality of carbon nanotube linear units are spaced apart from each other and parallel to each other (as 
Wang fails to disclose wherein each of the plurality of carbon nanotube linear units comprises a plurality of first carbon nanotubes extending along a first direction; the plurality of carbon nanotube groups which are between adjacent two of the plurality of carbon nanotube linear units are spaced apart from each other along the first direction, each of the plurality of carbon nanotube groups comprises a plurality of second carbon nanotubes, the plurality of carbon nanotube groups are arranged along a second direction to form a plurality of rows, and the second direction is perpendicular to the first direction.
Jiang teaches wherein each of the plurality of carbon nanotube linear units comprises a plurality of first carbon nanotubes (102; also each carbon nanotube string 102 includes a plurality of carbon nanotubes 100 joined end to end) extending along a first direction (D1); the plurality of carbon nanotube groups (combination of two or more 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified Wang with Jiang, by replacing the carbon nanotube film of Wang with the carbon nanotube film/structure of Jiang, for the advantages of increasing tensile strength and stability, and therefore, improve the performance of the carbon nanotubes.
Regarding claim 12, Wang and Jiang combined teach the vehicle as set forth above, wherein the plurality of second carbon nanotubes intersect with each other (Jiang; as shown in Fig. 1; also p.0020 discloses that the carbon nanotubes 100 can be joined end to end, therefore, intersecting with each other).
Regarding claim 13, Wang and Jiang combined teach the vehicle as set forth above, wherein a length direction of each of the plurality of second carbon nanotubes is substantially parallel to the first direction (Jiang; as shown in Fig. 1).
Regarding claim 14, Wang and Jiang combined teach the vehicle as set forth above, wherein each of the plurality of carbon nanotube groups consists of the plurality 
Regarding claim 16, Wang and Jiang combined teach the vehicle as set forth above, wherein the plurality of carbon nanotube groups are combined with the plurality of carbon nanotube linear units by van der Waals force, and the carbon nanotube film is a free-standing structure (Jiang; p.0020-0021).
Regarding claim 17, Wang and Jiang combined teach the vehicle as set forth above, wherein the plurality of carbon nanotube linear units and the plurality of carbon nanotube groups are arranged in a same plane (Wang, Fig. 1; Jiang, Fig. 1).
Regarding claim 19, Wang and Jiang combined teach the vehicle as set forth above, wherein the plurality of first carbon nanotubes are joined end to end by van der Waals attractive force (Jiang; p.0020).
Regarding claim 20, Wang and Jiang combined teach the vehicle as set forth above, wherein the sensor is configured to send a signal to the control system when the frost on the at least one defrost window is detected by the sensor (Wang; p.0032). 
Claims 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang and Jiang as set forth above, and further in view of Fan (US 2010/0104808).
Regarding claims 9 and 15, Wang and Jiang combined teach the vehicle as set forth above, wherein an axial direction of the plurality of carbon nanotube linear units is along the first direction (Jiang; D1 as shown in Fig. 1).

Fan teaches a carbon nanotube structure (Fig. 1) wherein a distance between adjacent two of the plurality of carbon nanotube groups (combination of two or more adjacent horizontal carbon nanotubes 11) along the first direction is greater than 1 millimeter (p.0015).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the carbon nanotube film of Wang and Jiang, with Fan, by providing a distance between adjacent two of the plurality of carbon nanotube groups along the axial direction to be larger than 1 millimeter, as disclosed by Fan, for the advantages of further improving light transmittance, and increasing the aspect ratio of the carbon nanotube film.
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  allowable subject matter is indicated for claim 18 because the prior art of record does not show or fairly suggest a vehicle comprising at least one defrost window comprising a carbon nanotube film comprising a plurality of carbon nanotube groups comprising a plurality of second carbon nanotubes, wherein a first distance between adjacent two of the plurality of carbon nanotube groups along the first direction is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2009/0169819, US 7,662,732, US 2011/0036828, US 2011/0096465, US 2009/0159198, US 2009/0268556, US 2009/0052029, US 2011/0318255, US 8,525,143 and US 10,225,888.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/29/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761